Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on April 9, 2021 is acknowledged.  The traversal is on the ground(s) that no serious burden to exam both the Inventions I and II.  This is not found persuasive because of the reasons, inter alia, listed below:
a.	The inventions I and II are distinct, each from the other because Inventions II and I are related as process of making and product made.  As noted, the inventions are distinct if either or both of the following can be shown that: (i) the process as claimed can be used to make another and materially different product; or (i) the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process such as, e.g., bonding, molding, wrapping or interlacing (see, e.g., US 8,667,754 of Schalla et al. cited by Applicant or US 20170191520 of Larson); 
b.	There is an examination and search burden for these distinct inventions  because one of the following applies:
the Inventions I and II  have acquired a separate status in the art in view of their different classification; 
the Inventions I and II have acquired a separate status in the art due to their recognized divergent subject matter; and/or 
the Inventions I and II require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different 
See MPEP § 802.02 and the Restriction Requirement (hereinafter “RR”) on March 23, 2021;
c.	Applicant contended that MPEP § 904.01(c) requires the examiner to cast a wide net for relevant prior art references.  
The Examiner respectfully submits that MPEP § 904.01(c) stated:  
Not only must the art be searched within which the invention claimed is classifiable, but also all analogous arts must be searched regardless of where the claimed invention is classified. (Bold and emphases added)

For example, in the instant case, Applicant elected Invention I (product); thus, the claimed invention is the product.  Therefore, the Examiner is required to search the art within which the tie rod is classifiable and all analogous arts of the tie rod.  The Examiner is not required to search the non-elected Invention II (method of manufacturing the tie rod).   
More importantly, MPEP § 904.02(a) further states: 
A proper field of search normally includes the classification locations in which the claimed subject matter of an application would be properly classified at the time of the application's classification or grant of a patent. However, if the above proper classification does not correspond to the subject matter found in the claims (e.g., a situation where the proper classification corresponds to a disclosed, but unclaimed, embodiment), it is not necessary to search areas in which it could reasonably have been determined that there was a low probability of finding the best reference(s). (Bold and emphases added)

	Particularly, Section MPEP § 904.02(a) quoted by Applicant also states:
	In outlining a field of search, the examiner should note every classification location (i.e. group/subgroup of the Cooperative Patent Classification or class/subclass of the U.S. Patent Classification) under the utilized classification system and other organized systems of literature that may have material pertinent to the subject matter as claimed, including those which have been assigned by a foreign Office, another USPTO examiner, or by the classification contractor. Every subclass, digest, and cross-reference art collection pertinent to each type of invention claimed should be included, from the largest combination through the various subcombinations to the most elementary part. The field of search should extend to all probable areas relevant to the claimed subject matter and should cover the disclosed features which might reasonably be expected to be claimed. 

In other words, MPEP §§ 904.01(c) and 904.02(a) do not require the Examiner to “cast a wide net for relevant prior art references” of all claimed and unclaimed inventions.  Otherwise, it would be inconsistent with the basis for restriction practice in Statutes and Rules in MPEP § 802;  
d.	Applicant apparently de facto conceded that Inventions I and II are patentably distinct.  In fact, Applicant has not submitted evidence or identified such evidence of record showing the Inventions I and II to be obvious variants, or clearly admitted on the record that this is the case.  Upon receiving Applicant’s admission or evidence, the Examiner is willing to withdraw the RR.  Please see p. 3 of the RR; and/or
e.	Applicant contended that claim 15 has been amended to be dependent on claim 1, thus claims 15-20 are in condition for rejoinder (MPEP § 821.04(b)).  
The Examiner respectfully submits that MPEP § 821.04(b) states:
In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. A withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined. Furthermore, where restriction was required between a product and a process of making and/or using the product, and the product invention was elected and subsequently found allowable, all claims to a nonelected process invention must depend from or otherwise require all the limitations of an allowable claim for the claims directed to that process invention to be eligible for rejoinder. (Bold and emphases added)

Currently, claim 1 is not an allowable claim.  Thus, claims 15-20 are not eligible for rejoinder.  On the other hand, it is noted that amended claims 15-20 claim two statutory subject matter, i.e., a method and a product, please see MPEP § 2173.05(p)(II) and cases cited therein.
In view of the foregoing, the requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 9, 2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature(s) such as the first and second circumferences of the first and second inserts 30a and 30b that are equal along the length L2 between the outer end 31 and the inner end 32 in claims 1 and 10 (Spec. ¶ 56) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
1.	The disclosure is objected to because of the informalities, e.g., each part of the claimed invention such as the first circumference of the first insert 30a and the second circumference of the second insert 30b in claims 1 and 10 (Spec. ¶ 56) should have been designated by a reference character (e.g., C1 and C2).  See MPEP §§ 608.01(o) and (g).  Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence
 of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which
applicant may become aware in the specification.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (hereinafter “BRI”) using the plain meaning of the claim language in light of the specification as it would be understood by a person having ordinary skill in the art (hereinafter “PHOSITA”).  The BRI of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181(I), claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	As noted, the plain meaning (MPEP § 2111.01) of the term “circumference” is “the perimeter of a circle” or “the external boundary or surface of a figure or object” as seen in common dictionaries such as merriam-webster.dictionary.com. cited.  Therefore, under BRI, as shown in FIGS. 4-5, it is unclear whether the term “circumference” in claims 1 and 10 refers to the perimeter of the outer circle of the insert 30a/30b, and/or the perimeter of the inner circle of the insert 30a/30b, and/or the imaginary perimeter of the imaginary circle of the fins 34 at the outer end 31 of the insert 30a/30b, and/or the external boundary of the outer end 31 and the fins 34 at the outer end 31, etc.  Applicant is respectfully suggested to identify each claimed circumference with reference to the drawings.
b.	The term “circumference” in claims 1 and 10 is indefinite because the claims and/or the specification at, e.g., ¶¶ 5 and 56, provides no clear guidance as to which/what method is used to determine, define or measure the first and second circumferences of the first and second inserts 30a and 30b such that these first and second circumferences are equal along the length L2 between the outer and inner ends 31 and 32.  Please see the plain meaning of the term “circumference” in merriam-webster.dictionary.com and the terms such as “slope” in Dow Chem. Co. v. NOVA Chems. Corp., 115 USPQ2d 2024 (Fed. Cir. 2015); “molecular weight” in Teva, 789 F.3d at 1341, 1344-1345; “scored flexural strength” in nonprecedential Pacific Coast Building v. CertainTeed Gypsum Inc., Case No. 19-1524, Fed. Cir. 6/30/2020; and “passive link” in Infinity Computer Products, Inc. v. Oki Data Americas, Inc., Case No. 2020-1189, Fed. Cir. 2/10/2021.  See also In re Zletz, 13 USPQ2d 1320, 1322 (CAFC 1989) (An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous”) cited in MPEP § 2111.
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-3 and 9-13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bernard et al. (US 20170198734 A1).
Claim 1
Bernard teaches a tie rod comprising:
a thermoplastic tube (100a in FIG. 2a, ¶¶ 79, 115; or 70 in FIGS. 7-9, id. abstract, ¶ 88 et seq.) comprising a first tapered section (1 or 72), a second tapered section (1 or 72), and a central section (2 or 70) extending between the first and second tapered sections (1 or 72);
a central channel (with a radius ri in FIG. 1 or 7) that extends through the first tapered section (1 or 72), the second tapered section (1 or 72), and the central section (2 or 70);
a first insert (50) positioned in the thermoplastic tube (100a/70) at the first tapered section
(1/72) and a second insert (50) positioned in the thermoplastic tube (100a/70) at the second tapered section (1/72), each of the first and second inserts (50) comprising a length (L2 in Appendix hereinafter “Ap.”) measured between an outer end (Ap.) and an inner end (Ap.).
a first circumference (Ap.) of the first insert (50); and
a second circumference (Ap.) of the second insert (50).
In summary, Bernard teaches the invention substantially as claimed (id. Summary of the Disclosure and claims 1-15).  However, Bernard does not explicitly teach the first and second circumferences being equal along the length (L2) between the outer and inner ends (Ap.).  
However, Applicant has not shown that the claimed dimensions are critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation) cited in MPEP § 2144.05(II)(A). 
To select the dimensions of Bernard’s first and second circumferences as claimed would have been an obvious choice by performing routine experimentation.  See stare decisis regarding changes in size or proportion in MPEP § 2144.04(IV)(A).  See also Ohio Willow Wood Co. v. Alps South, LLC, 108 USPQ2d 1745 (Fed. Cir. 2013); and unpublished K-Swiss Inc. v. Glide N Lock GmbH, Fed. Cir., No. 2013-1316, 4/23/14.  Put differently, the change in dimensions of Bernard’s circumferences would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
Claim 2
The first and second circumferences are equal (FIG. 2a).
	Claim 3
Each of the first and second inserts (50) comprises a body (at 50 in FIG. 10b) with an inner surface (Ap.) and an outer surface (Ap.), the body comprising an outer width (W2 in FIG. 10b of Ap.) that tapers downward from the outer end (Ap.) to the inner end (Ap.); an opening (Ap.) that extends through an interior of the body between the outer and inner ends (Ap.); and fins (51, FIG. 10b) that extend radially outward from the outer surface (Ap.) and that are spaced apart around a circumference of the body.  Ibid. ¶¶ 94-95.
Claim 9
The central section (2 or 70) comprises a constant outer width.
Claim 10
See claim 3 above.
Claim 11
The first insert (50) is aligned at a first end of the thermoplastic tube (100a or 70) and the second insert (50) is aligned at an opposing second end of the thermoplastic tube (100a or 70).
Claim 12
A channel (with a radius ri) extends the length of the tie rod, the channel being formed by openings within each of the first and second inserts (50) and a hollow interior of the thermoplastic tube (100a/70).
Claim 13
Bernard teaches in ¶ 115:
The composite tubular structure may have fibre alignment which is unidirectional or multiaxial and may be manufactured by composite stitching, lay-up, filament winding or any other process known for producing tubular composite elements. The composite structure may also be produced from any known fibre and matrix combination. For example, the composite tubular structure may have carbon or glass for the fibre, and may have thermoset or thermoplastic polymers for the matrix. The material of the connector may be determined by the nature and magnitude of the desired load case and environmental conditions.  (Emphases added)
   
 Thus, Bernard’s thermoplastic tube comprises or is capable of comprising braided fibers.
4.	Claim 1, as best understood, is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Beale et al. (US 20190128449).
Beale teaches a tie rod comprising:
a thermoplastic tube (100a/70, FIG. 2a, 6-7, 11) comprising a first tapered section (1 or 72), a second tapered section (1 or 72), and a central section (2 or 70) extending between the first and second tapered sections (1 or 72);
a central channel (with a radius ri in FIG. 1 or 7) that extends through the first tapered section (1 or 72), the second tapered section (1 or 72), and the central section (2 or 70);
a first insert (50) positioned in the thermoplastic tube (100a/70) at the first tapered section (1/72) and a second insert (50) positioned in the thermoplastic tube (100a/70) at the second tapered section (1/72), each of the first and second inserts (50) comprising a length (FIG. 7) measured between an outer end and an inner end;
a first circumference of the first insert (50, FIGS. 6-7, 11); and
a second circumference of the second insert (50, FIGS. 6-7, 11).  
In summary, Beale teaches the invention substantially as claimed (id. Summary of the Disclosure and claims 1-15).  However, Beale does not explicitly teach the first and second circumferences being equal along the length between the outer end and the inner end.  However, Applicant has not shown that the claimed dimensions are critical.  See In re Aller supra. 
To select the dimensions of Beale’s first and second circumferences as claimed would have
been an obvious choice by performing routine experimentation.  See KSR and stare decisis cited in claim 1 above.
5.	Claims 3-7, 10 and 14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable Beale in view of Meyer et al. (US 4,401,841).
Claims 3 and 10
Each of the first and second inserts (50) comprises a body (53, FIGS. 6-7, 11) with an inner surface and an outer surface, the body (53) comprising an outer width (FIG. 11) that tapers downward from the outer end to the inner end; an opening (for a rod 80) that extends through an interior of the body (53) between the outer and inner ends; and radial fins (51, FIGS. 6-7, 11) that extend radially outward from the outer surface (id. ¶¶ 78, 84, 111).
Beale teaches the invention substantially as claimed.  However, Beale does not teach the fin being spaced apart around a circumference of the body (53).  As noted, Beale teaches or suggests that the fin may include some type of formation, e.g., a spline or projection engaging with a groove or recess, to prevent the internal nut 53 rotating with respect to the inwardly tapered section 72 as seen in ¶ 111.
Meyer teaches the fin (at 56 in FIG. 2 or at 18 in FIGS. 8-9) being spaced apart around the 
circumference of the body (18) of the insert (18) in order to limit movement of the body (18).  Id. 4:57-5:32, and claims 1-11.  
It would have been obvious to the PHOSITA at the time of filing of the application to form Beale’s fins being spaced apart around the circumference of Beale’s body in order to limit movement of Beale’s insert in Beale’s body as taught or suggested by Meyer.  KSR.
Claim 4
Beale teaches the fins (51, FIG. 11) comprising a height measured between the outer surface of the body (53) and an outer edge, the height tapering along the body (53) and being largest at the outer end and smallest at the inner end as seen in FIGS. 2a and 11.  As noted, the claims do not call for “an outermost end” and/or “an innermost end.”  Thus, Beale’s ends as shown in FIG. 11 “read on” the claims.  
Alternatively, Meyer teaches the fins (at 56 in FIG. 2 or at 18 in FIGS. 8-9) comprising a height measured between the outer surface of the body (18) and an outer edge, the height tapering along the body (18) and being largest at the outer end and smallest at the inner end (FIG. 2) in order to limit movement of the body (18).  Id. 4:57-5:32, and claims 1-11.  
It would have been obvious to the PHOSITA at the time of filing of the application to change the dimensions of the heights of Beale’s fins to be largest at the outer end and smallest at the inner end in order to limit movement of the body of Beale’s fins as taught or suggested by Meyer.  KSR.
Claim 5
Beale teaches each of Beale’s first and second inserts (50) comprising a threaded member (40, FIG. 5) positioned within the opening at the outer end, the threaded member (40) comprising a threaded opening (42) having interior threads (at 42 in FIG. 5) that are exposed.
Claim 6
Beale teaches an annular end cap (57, FIGS. 4-6, ¶¶ 71, 75; or 84, FIG. 11, ¶ 46) mounted to the outer end of each of the first and second inserts (50), the end cap (57/84) comprising an opening that aligns with the opening of the insert (53).
Claim 7
Beale teaches channels (for the threaded member 40/80) extending within each of the first and second inserts (50), the channels extending between the inner and outer surfaces (FIG. 11).
Claim 14
See claim 4 above and note that the tapered body of each of Beale’s inserts (50) comprises an outer width that tapers from an enlarged outer end to a smaller inner end (FIG. 11).
Indication of Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
a.	Stieglitz (WO 2019223957 A1) teaches a tie rod comprising a fiber-reinforced plastic tube comprising a first tapered section (3), a second tapered section (3), and a central section (2) extending between the first and second tapered sections (3); first and second inserts (11) positioned in the thermoplastic tube at the first and second tapered sections (3).   However, Stieglitz does not teach or suggest, inter alia, a central channel that extends through the first tapered section, the second tapered section, and the central section; a first circumference of the first insert is equal along the length between the outer end and the inner end; and a second circumference of the second insert is equal along the length between the outer end and the inner end; 
b.	Kirth et al. (US 20100209185) teaches the tapered insert (FIG. 2) with the projections (6) interlocked with the tube (5); and
c.	Muller (WO 2013164243 A1) teaches a tie rod (5) comprising a tapered section (1) and an insert (6).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINH LUONG/Primary Examiner, Art Unit 3656